Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7 and 9-15 are allowed.
Claims 2 and 8 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 3-7 and 9-14 depend from claim 1, therefore, are allowed. 
Independent claim 15 is allowable over the prior art of record. 
Independent claims 1 and 15 recite the limitations of:
an electronic device comprising: 
a second coil (740) disposed in the space (773) of the housing (770) (Fig. 10) so as to face a part of the first coil (760) of the stylus pen (745) when the stylus pen (745) is fully inserted into the housing (770) (Fig. 10), the second coil (740) comprising a conductive wire (740) extending across a first area (along x-axis) facing the first coil (760) and a second area (along z-axis) not facing the first coil (760) (Fig. 10), the conductive wire (740) having a first width in the first area (along x-axis) and having a second width smaller than the first width in the second area (along z-axis) (Fig. 10); and 
a charging circuit (755) electrically connected to the second coil (740) (Fig. 10); and 

wherein the stylus pen (745) comprises a ferrite core (765) extending along the axis (x-axis) (Fig. 10), and the first coil (760) is wound around the ferrite core (765) (Fig. 10), and 
wherein the first conductor (1010) is disposed to face a first area of a first end of the ferrite core (765) (towards the tip end of the stylus) (Fig. 10), and the second conductor (1020) is disposed to face a second area of a second end of the ferrite core (765) (opposite end of the tip end of the stylus) (Fig. 10), with all the other limitations cited in claims 1 and 15, respectively.
Kobori et al. (2017/0371434 A1) discloses an electronic pen with a planar coil disposed adjacent to the accommodation portion at a position at which a center axis direction of the planar coil crosses the axial direction of the electronic pen while the electronic pen is accommodated in the accommodation portion.
Yu (2014/0247006 A1) discloses a non-contact battery charging device for charging a touch pen using a combined transformer, which includes a primary winding wound around a tubular insulating spool secured in a receptacle of a pen stand and allowing insertion of the touch pen, and a second primary wound around a magnetic core coaxially secured in the touch pen.
MacLaughlin (2011/0074342 A1) discloses a system for the wirelessly charging an electronic device with a wireless sensor, wherein the wireless sensor includes a sensor charging device adapted to receive a wireless electromagnetic charging signal and charge the power source via the wireless electromagnetic charging signal


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692